DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1-2 and 4, the limitation “YOLOv3” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  No algorithm or detail regarding “YOLOv3” is provided.
In claim 4, the limitation “DarkNet53” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  No algorithm or detail regarding “Darknet53” is provided.
In claims 6-7 and 10, the limitation “COI+BPNN” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  No algorithm or detail regarding “COI+BPNN” is provided.
In claims 7-8, the limitations “imageNet dataset”, “DenseNet161” and “GLCM” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  No algorithm or detail regarding “imageNet dataset”, “DenseNet161” and “GLCM” is provided.	
In claim 8, the limitations “imageNet dataset” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  No algorithm or detail regarding “imageNet dataset” is provided.	




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the acronym “YOLOv3” renders the claim indefinite.  The acronym must be defined in the claim.  Furthermore, it is unclear what the boundaries/scope of the term would be.
	In claim 6, the acronym “COI+BPNN” renders the claim indefinite.  The acronym must be defined in the claim.  Furthermore, it is unclear what the boundaries/scope of the term would be.
In claims 7-8, the acronym “DenseNet161” and “GLCM” renders the claim indefinite.  The acronym must be defined in the claim.  Furthermore, it is unclear what the boundaries/scope of the term would be.
In claim 8, the acronym “imageNet dataset” renders the claim indefinite.  The acronym must be defined in the claim.  Furthermore, it is unclear what the boundaries/scope of the term would be.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2022/0156941; hereinafter He) in view of Kim et al. (US 2021/0059756; hereinafter Kim) and Podilchuk et al. (US 2020/0194108; hereinafter Podilchuk).
	He shows a method for positioning key features of an eye based on ocular B-mode ultrasound images ([0062]), comprising: S1: acquiring and preprocessing the ocular B-mode ultrasound images to obtain a preprocessed B-mode ultrasound image, and eye related coordinates (macula coordinates; [0020]-[0022], [0028]; preprocessing, [0039]); S2: fusing the preprocessed B-mode ultrasound image and the eye coordinates and then sending the preprocessed B-mode ultrasound image and the eye coordinates into a trained target detection network to obtain eye position images ([0029]); sending the preprocessed B-mode ultrasound image and the eye coordinates into a trained target detection Network YOLOv3 to obtain eye position images ([0029]); S3: substituting the eye position images and the lens position images into a trained feature extraction network group to obtain image features and feature coordinates corresponding to the eye position images ([0030]-[0032]); S4: substituting the image features into a trained collaborative learning network to screen key image features (initial to final set of boundary positions; [0046]-[0047]); and S5: marking a feature coordinate corresponding to the key image feature on the ocular B-mode ultrasound images to complete positioning the key features of the eye (final output; [0050]-[0052]).  
He also shows wherein a method of preprocessing the ocular B-mode ultrasound images comprises: S1-1: converting the ocular B-mode ultrasound images into image files of a set size and a set format to obtain an image file set ([0024]); S1-2: dividing the image file set into an image file subset of a target detection group for training a target detection network and an image file subset of a feature extraction group for training a feature extraction network (training; [0021], [0033]); and S1-3: marking the eye related coordinates in the image file subset of the target detection group ([0021]-[0022]); wherein a specific step of training the target detection network comprises: S2-1: normalizing the eyeball coordinates ([0024]-[0027]), and adjusting the preprocessed B-mode ultrasound image to a target size to obtain an adjusted B-mode ultrasound image (standardized set of images sharing common file format, type, etc.; [0024]); S2-2: sending the adjusted B-mode ultrasound image into a backbone network to obtain a feature dataset comprising a plurality of modules (input images to network, [0041]); S2-3: splicing the plurality of modules in the feature dataset with each other to obtain splicing results corresponding to the plurality of modules (considered to be included in the use/processing steps of a neural network); S2-4: performing a convolution processing on the splicing results to obtain possible eyeball positions (considered to be included in the use/processing steps of a neural network); S2-5: substituting the possible eye positions into the target detection network to enable the target detection network to use feature maps of three eye position predictions to obtain the eyeball position images (output of neural network); and S2-6: repeatedly performing steps S2-1 to S2-5 on the lens coordinates to obtain the lens position images ([0049]).  
	He fails to show obtaining “eyeball coordinates” and “lens coordinates”.
	He fails to show using a specific network such as YOLO”v3”.
	Kim discloses a method and apparatus for determining a lens.  Kim teaches obtaining “eyeball coordinates” and “lens coordinates” (measurement data of eyeball from images, [0139, [0141]]; machine learning to determine size of lens, [0187]).  Kim also teaches wherein the eyeball coordinates comprise coordinates of an upper left corner and a lower right corner of an eyeball; the lens coordinates comprise coordinates of an upper left corner and a lower right corner of the lens (while the word “corner” is not used, Kim teaches eyeball measurement which will encompass all parts of the eye including the corners, [0135]-[0141]; and also teaches lens measurement, which will encompass the “corner” of the lens, [0187]); 
	Podilchuk discloses methods for object detection in medical images.  Podilchuk teaches using a specific network such as YOLO ([0037]); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of He to utilize eyeball and lens coordinates as taught by Kim, in order to obtain a more complete diagnostic characterization of the entirety patient’s eye.  While He is mainly concern with the macula, one of ordinary skill in the art would recognize that a number of other eye related disorders may also be measured and diagnosed, and Kim provides the specificity regarding the other features of the eye which can be measured (eyeball and lens).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of He and Kim to utilize any known type of neural network such as a YOLO network as taught by Podilchuk.  A number of different types of neural networks are known in the art, and any type of neural network may be substituted for any other type of known neural network.  Furthermore, it would be obvious to one of ordinary skill in the art, to utilize any specific version, or latest software update of the neural network, such as YOLOv3 (or any other version).  Furthermore, it would be obvious to utilize any known type of network such as Darknet53.
	Regarding the limitation “wherein a specific step of obtaining the trained feature extraction network group comprises: S3-1: dividing the eyeball position images and the lens position images into training sets, validation sets and test sets, respectively; S3-2: separately sending the training sets corresponding to the eyeball position images and the lens position images into the feature extraction network separately corresponding to the eyeball position images and the lens position images for training to separately obtain a trained feature extraction network; S3-3: separately sending the validation sets corresponding to the eyeball position images and the lens position images into the trained feature extraction network separately corresponding the eyeball position images and the lens position images to obtain lens features corresponding to the eyeball position images and the lens position images; S3-4: evaluating states of the lens according to the lens features, comparing evaluation results with real labels in the validation sets, and recording a validation accuracy rate; S3-5: repeatedly performing steps S3-2 to step S3-4 according to a set number of times, saving weights of two feature extraction networks with a highest validation accuracy rate during a repeated performing process, taking the two feature extraction networks as a target feature extraction network group, and substituting the weights into the test sets to obtain a test accuracy rate of the target feature extraction network group; and S3-6: comparing the test accuracy rate with a target value, when the test accuracy rate is less than the target value, repeatedly performing step S3-5 until the test accuracy rate of the target feature extraction network group is greater than or equal to the target value, and using the target feature extraction network group corresponding to the test accuracy rate as the trained feature extraction network group.”, as He teaches training the network ([0031]-[0035]), the limitations would be encompassed by the training in the combined invention of He, Kim, and Podilchuk.
	Regarding the limitation “wherein the feature extraction network comprises an Eyeball COI+BPNN module corresponding to the eyeball position images and a Lens COI+BPNN module corresponding to the lens position images” the combined invention of He, Kim, and Podilchuk meet the limitation as claimed, as Kim determines both lens and eyeball positions, and it would be obvious to provide any type of known neural network to analyze the data, including COI+BPNN.
	Regarding the limitation “wherein each of the Eyeball COI+BPNN module and the Lens COI+BPNN module comprises a back propagation neural network BPNN, wherein the back propagation neural network is trained by a convolutional neural network DenseNet161, a Fourier descriptor, and a gray-level co-occurrence matrix GLCM” the combined invention of He, Kim, and Podilchuk meet the limitation as claimed, as Kim determines both lens and eyeball positions, and it would be obvious to provide any type of known neural network to analyze the data, including BPNN, DenseNet161, Fourier Descriptor, and GLCM.
Regarding the limitation “wherein a specific step of training the feature extraction network comprises: S3-2-1: adjusting the eyeball position images and the lens position images to a required size, and performing a deformation processing to obtain deformed position images; S3-2-2: substituting the deformed position images into the Fourier descriptor to obtain 36-dimensional shape features corresponding to the deformed position images; S3-2-3: substituting the deformed position images into the gray-level co-occurrence matrix, and calculating energies, contrasts, entropies, and inverse differences of the gray-level co-occurrence matrix GLCM in four directions to obtain 16-dimensional texture features corresponding to the position images; 53-2-4: adopting an imageNet dataset to pre-train the convolutional neural network DenseNetl61 to obtain a trained convolutional neural network DenseNetl61, substituting the deformed position images into the trained convolutional neural network DenseNetl61, and obtaining and using 2208-dimensional features of a penultimate layer of the trained convolutional neural network DenseNetl61 corresponding to the position images as depth features; and S3-2-5: fusing and then substituting the 36-dimensional shape features, the 16-dimensional texture features and the depth features into the back propagation neural network BPNN for training to obtain a trained back propagation neural network BPNN as the trained feature extraction network”, the combined invention of He, Kim, and Podilchuk meet the limitation as claimed, as He teaches training the network, and it would be obvious to provide any type of known neural network to analyze the data, including BPNN, DenseNet161, Fourier Descriptor, and GLCM.
Regarding the limitation “wherein the deformation processing comprises random horizontal flip, random rotation of 0-10 degrees, brightness adjustment, color jitter, and normalization”, the combined invention of He, Kim, and Podilchuk meet the limitation as claimed, as He teaches image deformation for normalization (common format, file type; [0024]).  It would be obvious to one of ordinary skill in the art to apply any other known types of image processing deformation such as flip, rotation, brightness, color, etc.
Regarding the limitation “wherein a step of obtaining the trained collaborative learning network comprises: S5-1: using a learning layer of the back propagation neural network BPNN in each of the Eyeball COI+BPNN module and the Lens COI+BPNN module as an input layer of a collaborative learning network; S5-2: adding two fully connected layers behind the input layer of the collaborative learning network, wherein, the two fully connected layers are used as a learning layer and an output layer of the collaborative learning network, and a result obtained from the output layer of the collaborative learning network is a prediction result; and S5-3: linking and substituting features correspondingly obtained by the Eyeball COI+BPNN module and the Lens COI+BPNN module into the input layer of the collaborative learning network to obtain the trained collaborative learning network”, the combined invention of He, Kim, and Podilchuk meet the limitation as claimed, as He teaches training the network, and describes that the network will include various connected layers which are used to determine the boundaries of the eye ([0030]).  It would be obvious to one of ordinary skill in the art to provide the layers of the network in any of a variety of arrangements and connections which will yield a final accurate result ([0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793